             Case 3:21-mc-80099-SK Document 1 Filed 04/22/21 Page 1 of 3




    1     Nancy E. Wolff, Esq, No. 133334
          nwolff@cdas.com
    2
          COWAN,DeBAETS, ABRAHAMS,
    3      & SHEPPARD LLP
          9454 Wilshire Boulevard, Suite 901
    4
          Beverly Hills, CA 90212
                                                           NOflTH
    5     Telephone:(310)340-6334
          Telefax:(310)492-4394
    6
          NWolff@cdas.com
    7

          Attorneysfor Petitioner
    8
          Tokyo Broadcasting System Television, Inc.
    9
                                UNITED STATES DISTRICT COURT
    10
                             NORTHERN DISTRICT OF CALIFORNIA
    11

    12
                                    SAN FRANCISCO DIV ISION                            SVK
o   13
                                                                    21 e0099-MIS(l.
    14     IN RE: DMCA § 512(h) SUBPOENA             TOKYO BROADCASTING
           TO CLOUDFLARE,INC.                        SYSTEM TELEVISION,INC.'S
    15
                                                     REQUEST TO THE CLERK FOR
    16
                                                     THE ISSUANCE OF A SUBPOENA
    17                                               TO CLcjuDFLARE,INC.
                                                     PURSUANT TO 17 U.S.C. § 512(h)
    18
                                                     TO IDENTIFY ALLEGED
    19                                               INFRINGER

    20

    21

    22
               Tokyo Broadcasting System Television, Inc ("TBS"), by and through its
    23
         undersigned counsel of record, hereby requests that        the Clerk of this Court issue a
    24
         subpoena to Cloudflare,Inc.("Cloudflare")to identify an alleged infringer or infringers,
    25
         pursuant to the Digital Millennium Copyright Act("DMCA"), 17 U.S.C. § 512(h)(the
    26
         "Subpoena"). A copy of the proposed Subpoena               is attached as Exhibit 2 to the
    27
         Declaration ofNancy E. Wolff("Wolff Deck").
    28


                      Request FOR THE Issuance OF Subpoena Under 17 U.S.C. § 512(h)
Case 3:21-mc-80099-SK Document 1 Filed 04/22/21 Page 2 of 3
Case 3:21-mc-80099-SK Document 1 Filed 04/22/21 Page 3 of 3
